This is an article 78 proceeding in which petitioner seeks to review and annul a determination made by respondent revoking petitioner’s license as a notary public and denying petitioner’s application for a renewal of her license as a real estate saleswoman. The determination of the respondent is confirmed and the petition dismissed, with $20 costs and disbursements to the respondent. A hearing was held before respondent’s Director of Licenses upon a complaint filed against petitioner and others. After the taking of testimony respondent determined that petitioner and one Helen Miller had conspired to perpetrate a fraud upon another and upon the court. Respondent concluded that petitioner was aware of and indeed had authorized the wrongful acts, and made the determination which is the subject of this appeal. Helen Miller surrendered her notary commission after the hearing, but before the order, and such surrender was accepted. The credibility of the witnesses appearing before respondent was for respondent to determine. Its finding will not be disturbed where, as here, there is substantial evidence to support its conclusion and order. Upon the facts and circumstances appearing here we cannot say respondent’s determination was arbitrary or capricious. Concur — Botein, P. J., Breitel, McNally, Stevens and Eager, JJ.